Royse, C. J.
Appellants have attempted to appeal from a decision of the Review Board of Indiana Employment Security Division. The decision of the Board was mailed March 4, 1953. Appellants’ notice of intention to appeal was received by the Board March 19,1953. Under §1811 of the Indiana Employment Security Act (§52-1542j, Burns’ 1951 Supp.) appellants had thirty days from said last mentioned date to perfect their appeal. Pursuant to §1812 of said Act (§52-1542k, Burns’ 1951 Supp.) the Board, on its own motion, extended the time for filing this appeal fifteen days. Thus, appellants had forty-five days from March 19th to perfect their appeal in this court. Their assignment of errors and transcript were not filed in this court until May 5th. This was too late. Therefore, the motion of appellee, Factory Store Company of Indiana, to dismiss this appeal is sustained.
Appeal dismissed.
Note. — Reported in 112 N. E. 2d 298.